                                                                     Case 2:18-cv-03061-MCE-AC Document 88 Filed 11/21/19 Page 1 of 10

                                                           1    James Kachmar, State Bar No. 216781
                                                                weintraub tobin chediak coleman grodin
                                                           2    law corporation
                                                                400 Capitol Mall, 11th Floor
                                                           3    Sacramento, California 95814
                                                                Telephone: 916/558.6000
                                                           4    Facsimile:   916/446.1611
                                                           5    Attorneys for Defendant/Counterclaimant
                                                                DOYLE RIVERS
                                                           6

                                                           7

                                                           8                                   UNITED STATES DISTRICT COURT

                                                           9                                  EASTERN DISTRICT OF CALIFORNIA

                                                           10                                      SACRAMENTO DIVISION
weintraub tobin chediak coleman grodin




                                                           11

                                                           12   INTEL CORPORATION,                                 )   Case No. 2:18-cv-03061-MCE-AC
                                                                                                                   )
                                                           13            Plaintiff,                                )   DEFENDANT’S OPPOSITION TO
                                                                                                                   )   PLAINTIFF’S MOTION TO DISMISS FIRST
                                                           14   v.                                                 )
                                                                                                                   )   AMENDED COUNTERCLAIM
                                                           15   DOYLE RIVERS, an individual, and DOES 1            )
                                                                through 10, inclusive,                             )   Date: December 5, 2019
                                         law corporation




                                                           16                                                      )   Time: 2:00 p.m.
                                                                         Defendants.                               )   Courtroom: 7
                                                           17                                                      )   Judge: Hon. Morrison C. England, Jr.
                                                                                                                   )
                                                           18                                                      )   Action Filed: November 27, 2018
                                                                                                                   )   Trial Date: N/A
                                                           19                                                      )
                                                                AND RELATED CROSS ACTION                           )
                                                           20

                                                           21            Defendant/Counterclaimant Doyle Rivers (“Rivers”) submits this brief in opposition to
                                                           22   Counterdefendant Intel Corporation’s (“Intel”) Motion to Dismiss First Amended Counterclaim
                                                           23   (Dckt. #82) as follows:
                                                           24                                       I.     INTRODUCTION
                                                           25            Intel seeks to dismiss Rivers’ First Amended Counterclaim (“FACC”) that arises out of
                                                           26   Intel’s use of illegal nonsolicitation provisions in violation of California law in its employment
                                                           27   agreements with its employees such as Rivers. Intel did not merely threaten to sue Rivers, but
                                                           28   actually sued him claiming that he violated the illegal nonsolicitation provision. Rather than

                                                                                                                               Defendant’s Opposition to Plaintiff’s Motion to
                                                                {2767351.DOC;}                                 1
                                                                                                                                       Dismiss First Amended Counterclaim
                                                                  Case 2:18-cv-03061-MCE-AC Document 88 Filed 11/21/19 Page 2 of 10

                                                           1    bring certainty to the parties’ respective positions by acknowledging that its use and attempt to

                                                           2    enforce the illegal nonsolicitation provision is unlawful, Intel chose to amend its complaint

                                                           3    rather than dismiss with prejudice its claim alleging Rivers breached the illegal nonsolicitation

                                                           4    provision. That is, Intel made the strategic decision to reserve the right to sue Rivers again with

                                                           5    regard to the illegal nonsolicitation provision like it already has.

                                                           6           Rivers’ FACC does not present merely “hypothetical” or “speculative” claims with regard

                                                           7    to Intel’s unlawful conduct with regard to the illegal nonsolicitation provision. The Court need

                                                           8    only look at Intel’s actions that are alleged in the FACC as well as representations Intel made

                                                           9    to the Court just a few months ago. This review leads to the only conclusion that not only does

                                                           10   an actual controversy exist, but Rivers and other Intel employees remain at risk of Intel’s illegal
weintraub tobin chediak coleman grodin




                                                           11   conduct with regard to its use and attempts to enforce the illegal nonsolicitation provision.

                                                           12          As discussed below, the facts demonstrate that Rivers has sufficiently alleged causes of

                                                           13   action for declaratory relief and for violation of California Business & Professions Code section

                                                           14   17200 by Intel (see discussion, infra, §III.A-III.B).      Even the cases cited in Intel’s Motion

                                                           15   demonstrate that it would be improper for the Court to grant it. (See discussion, infra, §III.C.)
                                         law corporation




                                                           16   Rivers respectfully requests the Court to deny Intel’s motion to dismiss.

                                                           17                                     II.     STATEMENT OF FACTS

                                                           18   A.     Intel’s Use of an Illegal Nonsolicitation Provision as a Condition of Employment.

                                                           19          As Intel recognizes, the Court is required to accept as true the allegations of material

                                                           20   fact contained in the FACC. While Intel’s motion spends a lot of time discussing its own claims

                                                           21   against Rivers, it conveniently ignores the material facts set forth in the FACC. Intel’s choice not

                                                           22   to bring these material facts to the Court’s attention in its Motion is understandable.

                                                           23          In September 2010, when Rivers was hired at Intel, he was told that he had to sign the

                                                           24   Employment Agreement attached as Exhibit A to the FACC. (See FACC, ¶ 6.) That Agreement

                                                           25   makes clear that his agreement to all of the provisions set forth therein was required “in

                                                           26   exchange for being employed by Intel Corporation or any of its subsidiaries, affiliates or

                                                           27   successors.” (Id.; see also, Exh. A to FACC.) Intel and Rivers signed the subject Employment

                                                           28   Agreement on or about September 18, 2010. (Id.)

                                                                                                                               Defendant’s Opposition to Plaintiff’s Motion to
                                                                {2767351.DOC;}                                   2
                                                                                                                                       Dismiss First Amended Counterclaim
                                                                     Case 2:18-cv-03061-MCE-AC Document 88 Filed 11/21/19 Page 3 of 10

                                                           1             Section 6 of the Employment Agreement that Rivers was required to agree to as a

                                                           2    condition of his beginning employment with Intel provides:

                                                           3             “Nonsolicitation. I agree that for twelve months after my employment ends I will not

                                                           4    solicit directly or indirectly any employee to leave his/her employment with Intel. This includes

                                                           5    identifying Intel employees or providing employee compensation or skill information to any

                                                           6    third party. I agree that any violation of this provision will result in immediate and irreparable

                                                           7    injuries and harm to Intel and that Intel shall have the option of pursuing all available legal or

                                                           8    equitable remedies including injunctive relief and specific performance.”

                                                           9    (See FACC, ¶7 and Exh. A thereto.)

                                                           10            Intel required, and continues to require, its California employees to sign the same or
weintraub tobin chediak coleman grodin




                                                           11   similar employment agreements containing language that is identical or similar to the

                                                           12   language in the nonsolicitation provision above. (FACC, ¶ 8.) Intel’s Motion does not dispute

                                                           13   any of the above facts.

                                                           14   B.       Intel Sues Rivers Alleging Breach of the Illegal Nonsolicitation Provision;                   Intel
                                                                         Deliberately Chose Not to Dismiss This Claim with Prejudice.
                                                           15
                                         law corporation




                                                           16            Following the termination of Rivers’ employment with Intel, Intel sued Rivers claiming,

                                                           17   among other things, that he was in breach of the illegal nonsolicitation provision. (See FACC,

                                                           18   ¶¶ 15-23.)       Intel’s original complaint against Rivers, filed a year ago, made numerous

                                                           19   allegations against Rivers that he was in breach of the illegal nonsolicitation provision in his

                                                           20   employment agreement. (See FACC, ¶¶ 16-23.) Intel’s Motion does not dispute that it sued

                                                           21   Rivers to enforce an illegal nonsolicitation provision.

                                                           22            On January 4, 2019, Rivers filed a motion to dismiss Intel’s complaint seeking to

                                                           23   dismiss, among other things, the second cause of action in the complaint that alleged he had

                                                           24   breached the illegal nonsolicitation provision.     (See FACC, ¶ 24.)         In that motion, Rivers

                                                           25   argued that the nonsolicitation provision in his employment agreement was illegal and

                                                           26   unenforceable under California law. (See Rivers’ Motion to Dismiss, Dckt. #18 at pp. 15-17.)

                                                           27            Intel opposed Rivers’ Motion to Dismiss and argued just a few months ago that the

                                                           28   nonsolicitation provision it required Rivers to sign as a condition of his employment “was valid

                                                                                                                             Defendant’s Opposition to Plaintiff’s Motion to
                                                                {2767351.DOC;}                                  3
                                                                                                                                     Dismiss First Amended Counterclaim
                                                                  Case 2:18-cv-03061-MCE-AC Document 88 Filed 11/21/19 Page 4 of 10

                                                           1    under California law and enforceable as to Rivers.” (FACC, ¶ 26.) The Court need not take

                                                           2    Rivers’ word for this. Intel made specific representations to this Court claiming it believed the

                                                           3    illegal nonsolicitation provision to be valid: “Rivers does not deny that Intel adequately alleges

                                                           4    a claim for breach of his nonsolicitation agreement but instead argues it is void. Not so.” (See

                                                           5    Intel’s Opposition to Defendant’s Motion to Dismiss, Dckt. 26, at 14:12-13 emphasis added;

                                                           6    see also, Id. at 14-17 [detailing Intel’s claim that its use and attempt to enforce the illegal

                                                           7    nonsolicitation provision against Rivers was somehow lawful].) For whatever reason, Intel’s

                                                           8    Motion fails to inform the Court that it was urging this Court to allow it to proceed against

                                                           9    Rivers in seeking to enforce the illegal nonsolicitation provision just a few months ago.

                                                           10          On June 10, 2019, after obtaining leave of Court, Intel filed its First Amended
weintraub tobin chediak coleman grodin




                                                           11   Complaint in this matter. (FACC, ¶ 27.) After representing to this Court weeks earlier that its

                                                           12   use of the nonsolicitation provision was lawful, the First Amended Complaint omitted a claim

                                                           13   for breach of that provision. (See FACC, ¶ 28; see also Intel’s First Amended Complaint, Dckt.

                                                           14   #53.) That is, less than six months ago, Intel made the strategic decision not to dismiss its

                                                           15   claim for breach of the nonsolicitation provision with prejudice allowing it to retain the right to
                                         law corporation




                                                           16   sue Rivers again in this action or another action for violation of the illegal nonsolicitation

                                                           17   provision. (FACC, ¶ 28.) Intel’s Motion does not dispute this either.

                                                           18          Given the above showing that Intel: (1) used and continues to use illegal nonsolicitation

                                                           19   provisions with Rivers and its California employees; (2) sued Rivers for breach of the illegal

                                                           20   nonsolicitation provision and represented to this Court just months ago that it was entitled to

                                                           21   do so; and (3) decided not to dismiss that claim with prejudice thereby retaining the right to

                                                           22   sue Rivers again for breach of the illegal nonsolicitation provision demonstrates more than

                                                           23   sufficient facts to state a claim for declaratory relief as well as a violation of section 17200 by

                                                           24   Intel. Rivers respectfully requests the Court to deny Intel’s Motion.

                                                           25                         III.   LEGAL AND AUTHORITIES AND ARGUMENT

                                                           26   A.     Intel’s Motion to Dismiss Should be Denied.

                                                           27          Although Intel’s Motion does not cite any cases from the Eastern District, this Court has

                                                           28   previously held, “on a motion to dismiss for failure to state a claim under [FRCP 12(b)(6)], all

                                                                                                                              Defendant’s Opposition to Plaintiff’s Motion to
                                                                {2767351.DOC;}                                  4
                                                                                                                                      Dismiss First Amended Counterclaim
                                                                  Case 2:18-cv-03061-MCE-AC Document 88 Filed 11/21/19 Page 5 of 10

                                                           1    allegations of material fact must be accepted as true and construed in the light most favorable

                                                           2    to the non-moving party.” Kratz Aerial Ag. Serv. v. Slykerman, 2016 US Dist. Lexis 36463 at *6

                                                           3    (E.D. Cal. Mar. 21, 2016), citation omitted. This Court has also recognized that “a pleading

                                                           4    need contain “only enough facts to state a claim to relief that is plausible on its face.”

                                                           5    Sacramento EDM, Inc. v. Hines Aviation Industries, 965 F.Supp.2d 1141, 1149, (E.D. Cal.

                                                           6    2013), citation omitted. This Court has also concluded that factual allegations only “must be

                                                           7    enough to raise a right to relief above the speculative level” and that a “well pleaded

                                                           8    complaint may proceed even if it strikes a savvy judge that actual proof of those facts is

                                                           9    improbable and ‘that a recovery is very remote and unlikely’.” Habtameriam v. Vida Capital

                                                           10   Group, LLC, 2017 US Dist. Lexis 2930 at *5-6, (E.D. Cal. Feb. 13, 2017), citations omitted.
weintraub tobin chediak coleman grodin




                                                           11          In Kratz Aerial Ag. Services, a counterdefendant moved to dismiss the counterclaimant’s

                                                           12   claim for declaratory relief arising out of the parties’ respective rights under a written contract.

                                                           13   In denying the motion to dismiss, this Court held that “a complaint for declaratory relief is

                                                           14   legally sufficient if it sets forth facts showing the existence of an actual controversy relating to

                                                           15   the legal rights and duties of the respective parties under a written instrument and requests that
                                         law corporation




                                                           16   these rights and duties be adjudged by the Court.” Kratz Aerial Ag. Serv., supra, 2016 US Dist.

                                                           17   Lexis, 36463 at *11. This Court continued that declaratory relief would be allowed to be

                                                           18   pursued even though there was “the availability of other adequate remedies” that could affect

                                                           19   the need for declaratory relief. Id. at *12. Thus, this Court properly denied the motion to

                                                           20   dismiss the declaratory relief claim in the Kratz Aerial matter.

                                                           21          In Sacramento EDM, Inc., this Court likewise denied a motion to dismiss a claim for

                                                           22   declaratory relief holding that: “Declaratory relief is appropriate where the judgment will ‘serve

                                                           23   a useful purpose in clarifying and settling the legal relations in issue, and … will terminate and

                                                           24   afford relief from the uncertainty, insecurity and controversy giving rise to the proceeding.’”

                                                           25   965 F.Supp.2d at 1155, citation omitted.

                                                           26          Finally, in Habtemariam, supra, this Court denied the defendant’s motion to dismiss

                                                           27   plaintiff’s claim for a section 17200 violation.      There, Plaintiff had been the victim of a

                                                           28   foreclosure sale and claimed that PNC, even though it was not involved in the foreclosure sale,

                                                                                                                               Defendant’s Opposition to Plaintiff’s Motion to
                                                                {2767351.DOC;}                                   5
                                                                                                                                       Dismiss First Amended Counterclaim
                                                                     Case 2:18-cv-03061-MCE-AC Document 88 Filed 11/21/19 Page 6 of 10

                                                           1    had engaged in wrongful conduct that had exposed her to harm. 2017 U.S. Dist. LEXIS 2930

                                                           2    at *15. This Court allowed her to pursue that claim. These cases are no different than this one

                                                           3    where Intel’s wrongful conduct in using and attempting to enforce an illegal nonsolicitation

                                                           4    provision against Rivers has caused harm to Rivers.          Thus, Rivers has pled claims for

                                                           5    declaratory relief and violation of section 17200 and Intel’s Motion should be denied.

                                                           6    B.       Declaratory Relief and Section 17200 Claims Have Been Repeatedly Recognized as
                                                                         Appropriate Vehicles to Challenge Illegal Non-Compete/Nonsolicitation Provisions
                                                           7             Such As the One Intel Uses Here.
                                                           8             For whatever reason, Intel’s Motion fails to discuss, or even acknowledge, the numerous
                                                           9    cases that make clear that not only are non-solicitation provisions, such as the one at issue
                                                           10   here, illegal under California law, but that claims for section 17200 violations and declaratory
weintraub tobin chediak coleman grodin




                                                           11   relief are proper vehicles for vindicating the rights of employees rights who are subject to them,
                                                           12   such as Rivers here. In AMN Healthcare, Inc. v. Aya Healthcare Services, Inc., 28 Cal.App.5th
                                                           13   923 (2018), a California court concluded that a non-solicitation provisions such as the one at
                                                           14   issue here was an illegal restraint on an employee’s profession in violation of section 16600 of
                                                           15   the Business and Professions Code. That Court rejected the very arguments that Intel asserted
                                         law corporation




                                                           16   before this Court just months ago in alleging that it could properly pursue a claim for breach of
                                                           17   the illegal nonsolicitation provision against Rivers. There, the Court held that a provision that
                                                           18   prevented employees from soliciting their former coworkers for a period of time after their
                                                           19   employment ended, such as what Intel has done here, was illegal and void under California
                                                           20   law. See 28 Cal.App.5th at 935-939. The Court granted summary judgment to the defendant
                                                           21   employees on their cross-complaint for declaratory relief and unfair competition as a result of
                                                           22   the former employer’s use and attempt to enforce the illegal nonsolicitation provisions. Id. at
                                                           23   950-952.
                                                           24            Likewise, in Barker v. Insight Global, LLC, 2019 U.S. Dist. LEXIS 6523 (N.D. Cal. Jan.
                                                           25   11, 2019), the district court initially granted the defendant-employer’s motion to dismiss claims
                                                           26   for declaratory relief and violation of section 17200 that arose from the employer’s use of an
                                                           27   illegal nonsolicitation provision with its former employee. After reviewing the well-reasoned
                                                           28   opinion in the AMN Healthcare case, the federal district court granted a motion for

                                                                                                                             Defendant’s Opposition to Plaintiff’s Motion to
                                                                {2767351.DOC;}                                 6
                                                                                                                                     Dismiss First Amended Counterclaim
                                                                  Case 2:18-cv-03061-MCE-AC Document 88 Filed 11/21/19 Page 7 of 10

                                                           1    reconsideration and held that the plaintiff-former employee could pursue claims for declaratory

                                                           2    relief and section 17200 violations, such as Rivers is doing here, as a result of the defendant-

                                                           3    former employer’s use of the illegal nonsolicitation provision. 2019 U.S. Dist. LEXIS 6523, at

                                                           4    *5-9.

                                                           5            In Freeman Expositions, Inc. v. Global Experience Specialist, Inc., 2017 U.S. Dist. LEXIS

                                                           6    62087 (C.D. Cal. Apr. 24, 2017), the Court granted judgment to plaintiff who brought an

                                                           7    action alleging, among other things, declaratory relief with regard to its employees having to

                                                           8    sign an illegal noncompete with their former employer. In granting judgment to the plaintiff on

                                                           9    behalf of the employees’ subject to the illegal noncompete, the Court recognized, “a

                                                           10   declaratory judgment specifying the applicability and enforceability of the noncompete
weintraub tobin chediak coleman grodin




                                                           11   agreement … will serve a useful purpose by clarifying and settling the legal relations at issue in

                                                           12   this case” because the plaintiff was at risk of a possible lawsuit should it employ the employees

                                                           13   subject to the illegal noncompete agreement. 2017 U.S. Dist. LEXIS 62087 at *20-22; see

                                                           14   also Applied Materials, Inc. v. Advanced Microfabrication Equipment Shanghai Co., 630

                                                           15   F.Supp.2d. 1084, 1091-1092 (N.D. Cal. 2009) [granting counterclaimants summary
                                         law corporation




                                                           16   judgment on their claims for declaratory relief and violation of section 17200 as a result of

                                                           17   counterdefendant’s use of an illegal noncompete provision].

                                                           18           It is troubling that Intel’s Motion chooses to ignore all of this legal authority from

                                                           19   California and Federal District Courts within California that have held that not only are

                                                           20   nonsolicitation and non-compete provisions illegal, such as the one at issue here, but that

                                                           21   declaratory relief and section 17200 claims are proper vehicles to vindicate the rights of

                                                           22   employees, such as Rivers, who are subjected to them by employers like Intel.

                                                           23   C.      The Cases Cited In Intel’s Motion Show that it Should be Denied.

                                                           24           For whatever reason, Intel’s Motion fails to cite a single case that involved an illegal

                                                           25   nonsolicitation provision like the one at issue here. Intel’s decision to omit discussion of the

                                                           26   above case law must have been deliberate. Even the cases Intel decided to cite in its Motion

                                                           27   show that the motion must be denied.

                                                           28           For instance, a number of cases cited by Intel regarding declaratory relief demonstrate

                                                                                                                             Defendant’s Opposition to Plaintiff’s Motion to
                                                                {2767351.DOC;}                                 7
                                                                                                                                     Dismiss First Amended Counterclaim
                                                                  Case 2:18-cv-03061-MCE-AC Document 88 Filed 11/21/19 Page 8 of 10

                                                           1    that its Motion should be denied. In Communities for a Better Environment v. State Energy

                                                           2    Resources Conservation and Development Commission, 19 Cal.App.5th 725 (2017), the trial

                                                           3    court sustained demurrers as to the claim for declaratory relief on the ground that there was no

                                                           4    “actual controversy.” In reversing the dismissal of the declaratory relief claim, the appellate

                                                           5    court recognized that “unripe cases are those ‘in which parties seek a judicial declaration on a

                                                           6    question of law though no actual dispute or controversy ever existed between them requiring

                                                           7    the declaration for its determination.’” 19 Cal.App.5th at 733, citation omitted. The court held

                                                           8    that it was improper to dismiss the declaratory relief claim on this ground because “the

                                                           9    consequence of a deferred decision” would be “lingering uncertainty.” Id. at 739. Here, Intel

                                                           10   cannot plausibly claim that no actual dispute or controversy has “ever existed” with Rivers over
weintraub tobin chediak coleman grodin




                                                           11   the illegal nonsolicitation provision given that Intel sued him over it and decided not to dismiss

                                                           12   that claim with prejudice.

                                                           13          Likewise, in Tashakori v. Lakis, the Court affirmed judgment to plaintiff on its declaratory

                                                           14   relief claim regarding the existence of an easement between adjoining property owners. After

                                                           15   recognizing that “declaratory relief is not available unless there is a real dispute between
                                         law corporation




                                                           16   parties ‘involving judiciable questions relating to their rights and obligations,’” the Tashakori

                                                           17   Court held that declaratory relief was proper because “the threat of a lawsuit can satisfy the

                                                           18   actual controversy requirement for a declaratory relief action.” Id. at 1012-1013. Here, like

                                                           19   in Tashakori, not only has Intel threatened a lawsuit to enforce the illegal nonsolicitation

                                                           20   provision, it actually sued Rivers for breaching that provision and did not dismiss that claim with

                                                           21   prejudice allowing it to sue him again in the future on it.

                                                           22          In Artus v. Grammercy Towers Condominium Assoc., 19 Cal.App.5th 923 (2018), the

                                                           23   Court held that judgment was properly denied to plaintiff on her declaratory relief claim despite

                                                           24   having previously been granted a preliminary injunction. The Court found that as a matter of

                                                           25   law, the subject HOA bylaws did not violate California law and therefore there was no ongoing

                                                           26   threat “to continue operating under any allegedly unlawful rule or practice.” 19 Cal.App.5th at

                                                           27   932. That is not the case here where Intel’s use and attempt to enforce the nonsolicitation

                                                           28   provision was clearly in violation of California law set forth in section 16600. Many of the

                                                                                                                              Defendant’s Opposition to Plaintiff’s Motion to
                                                                {2767351.DOC;}                                  8
                                                                                                                                      Dismiss First Amended Counterclaim
                                                                    Case 2:18-cv-03061-MCE-AC Document 88 Filed 11/21/19 Page 9 of 10

                                                           1    other cases cited by Intel likewise warrant the denial of its Motion. See Burke v. City of San

                                                           2    Francisco, 258 Cal.App.2d 32, 33-34 (1968) [affirming the sustaining of a demurrer to a

                                                           3    declaratory relief claim against the new city assessor in which there was no allegation that the

                                                           4    new assessor would continue the illegal conduct or activities of his predecessor]; Wilson &

                                                           5    Wilson v. City Council of Redwood City, 191 Cal.App.4th 1559 (2011) [reversing the granting

                                                           6    of judgment on plaintiff’s declaratory relief action against the City because there was no

                                                           7    evidence that the City “has taken [any] steps to acquire Wilson’s property and indeed it may

                                                           8    never do so]; Environmental Defense Project of Sierra County v. County of Sierra, 158

                                                           9    Cal.App.4th 877, 886-887 (2008 [affirming judgment to plaintiff on their declaratory relief

                                                           10   action when there was evidence that the County had no intention of bringing its conduct into
weintraub tobin chediak coleman grodin




                                                           11   compliance with California law].

                                                           12            Here, the Court is not being asked to speculate on hypothetical facts as to a potential

                                                           13   dispute between Intel and Rives with regard to the illegal nonsolicitation provision. As Rivers

                                                           14   sufficiently alleges in the FACC, (1) Intel used, and continues to use, an employment

                                                           15   agreement with an illegal nonsolicitation provision; (2) Intel sued Rivers for allegedly violating
                                         law corporation




                                                           16   that illegal nonsolicitation provision and decided not to dismiss that claim with prejudice; and

                                                           17   (3) given Intel’s actions and past representations to this Court, Rivers remains at risk of Intel

                                                           18   suing him again in this case or in another forum alleging breach of the illegal nonsolicitation

                                                           19   provision. Thus, there is an actual controversy and declaratory relief is appropriate.1

                                                           20            Likewise, the cases Intel cites involving section 17200 also do not support its position.

                                                           21   With regard to People Ex. Rel. Herrera v. Stinder, 212 Cal.App.4th 614 (2012), Intel fails to

                                                           22   recognize that the appeal arose out of the issuance of a preliminary injunction and not a

                                                           23

                                                           24   1
                                                                  Intel attempts to mislead the Court by claiming that Rivers is not plausibly at risk of future lawsuits because “the
                                                                nonsolicitation provision facially applies to Rivers for only the first 12 months after the end of his employment with
                                                           25   Intel.” See Motion to Dismiss at p. 9, lns. 14-17. While the illegal nonsolicitation period was for a 12-month
                                                                period following the end of Rivers’ employment with Intel, Intel’s position is wrong. Intel fails to recognize, or
                                                           26   chooses not to, that the statute of limitations for a breach of a written contract is four-years under California law.
                                                                Cal. Code Civ. Proc. § 337. Thus, contrary to Intel’s position, Rivers remains at risk of claims alleging breach of
                                                           27   the illegal nonsolicitation provision during the 12-month period all the way until September 10, 2023. That is,
                                                                Rivers faces another 46 months of uncertainty with regard to his rights and the threats he faces as a result of Intel’s
                                                           28   unlawful use of the illegal nonsolicitation provision in his employment agreement.

                                                                                                                                          Defendant’s Opposition to Plaintiff’s Motion to
                                                                {2767351.DOC;}                                           9
                                                                                                                                                  Dismiss First Amended Counterclaim
                                                                 Case 2:18-cv-03061-MCE-AC Document 88 Filed 11/21/19 Page 10 of 10

                                                           1    motion to dismiss under §17200, which the Court ended up affirming. That is, the Court not

                                                           2    only allowed the claim to go forward, it granted judgment to the plaintiff. Likewise, with regard

                                                           3    to Sun Microsystems, Inc. v. Microsoft Corp., 188 F.3d 1115 (9th Cir. 1999) and Makaev v

                                                           4    Trump University, LLC, 145 F.Supp.3d 962 (S.D. Cal 2015), Intel fails to recognize that both of

                                                           5    these cases involved motions for summary judgment and/or preliminary injunction, not motions

                                                           6    to dismiss.   In both cases, the defendant provided evidence after the pleading stage that

                                                           7    established they had ceased the wrongdoing that was complained of thereby rendering

                                                           8    injunctive relief unnecessary.    See Sun Microsystems, Inc., supra., 188 F.3d at 1123

                                                           9    [recognizing that Microsoft “had discontinued these practices and Sun had made no showing

                                                           10   that they were likely to recur”]; Makaev, supra., 145 F.Supp.3d at 971 [recognizing that
weintraub tobin chediak coleman grodin




                                                           11   defendant on summary judgment had provided undisputed evidence that it “has discontinued

                                                           12   its allegedly wrongful conduct” and had ceased enrolling students and changed its name to

                                                           13   make clear it was no longer a university].

                                                           14          Here, Intel offers no facts or argument that it has discontinued the use of the illegal

                                                           15   nonsolicitation provision that is the subject of Rivers’ section 17200 claim. Furthermore, as
                                         law corporation




                                                           16   discussed above, Intel chose not to dismiss with prejudice its claim against Rivers for allegedly

                                                           17   breaching the illegal nonsolicitation provision, thus reserving the right to sue Rivers again for

                                                           18   breaching that provision in this Court or another court. Rivers has adequately alleged facts to

                                                           19   state a claim for violation of section 17200 with regard to Intel’s use and attempts to enforce

                                                           20   an illegal nonsolicitation provision against its employees, such as Rivers.

                                                           21                                        IV.     CONCLUSION

                                                           22          Based on the foregoing, Rivers respectfully requests the Court to deny Intel’s motion to

                                                           23   dismiss.

                                                           24          Respectfully submitted,

                                                           25   Dated: November 21, 2019                     weintraub tobin chediak coleman grodin
                                                                                                             LAW CORPORATION
                                                           26
                                                                                                             By:    /s/ - James Kachmar
                                                           27                                                       James Kachmar
                                                           28                                                Attorneys for Defendant/Counterclaimant
                                                                                                             DOYLE RIVERS
                                                                                                                             Defendant’s Opposition to Plaintiff’s Motion to
                                                                {2767351.DOC;}                                 10
                                                                                                                                     Dismiss First Amended Counterclaim
